DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Hilsmier on July 18, 2022.
The application has been amended as follows: 

5. The in vivo potential measurement device according to Page 4 of 16Appl. No. 16/364,659Reply to Office Action of May 10, 2022claim 1, wherein the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ in a ring shape.

6. The in vivo potential measurement device according to claim 1, wherein 
the insulating member includes a hollow pouch, and 
the electrode is configured to sense the electric potential at the contact site and the outer peripheral face of the insulating member makes contact with the inner wall face of the organ.

7. The in vivo potential measurement device according to claim 1, wherein 
the insulating member is configured to be sandwiched between the electrode and the inner wall face of the organ 

9. The in vivo potential measurement device according to claim 2, wherein 
the processor is configured to evaluate the contact state between the outer peripheral face of the insulating member and the inner wall face of the organ immediately after cauterization makes contact with the inner wall face of the organ.

12. The in vivo potential measurement device according to claim 2, wherein 
the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ in a ring shape.

13. The in vivo potential measurement device according to claim 3, wherein 
the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ in a ring shape.

14. The in vivo potential measurement device according to claim 4, wherein 
the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ in a ring shape.

15. The in vivo potential measurement device according to claim 2, wherein 
the insulating member includes a hollow pouch, andReply to Office Action of May 10. 2022 
the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ.

16. The in vivo potential measurement device according to claim 3, wherein 
the insulating member includes a hollow pouch, and 
the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ.

17. The in vivo potential measurement device according to claim 4, wherein 
the insulating member includes a hollow pouch, and 
the electrode is configured to sense the electric potential at the contact site makes contact with the inner wall face of the organ.

18. The in vivo potential measurement device according to claim 2, wherein 
the insulating member is configured to be sandwiched between the electrode and the inner wall face of the organ 

19. The in vivo potential measurement device according to claim 3, wherein 
the insulating member is configured to be sandwiched between the electrode and the inner wall face of the organ 

20. The in vivo potential measurement device according to claim 4, wherein 
the insulating member is configured to be sandwiched between the electrode and the inner wall face of the organ 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794